IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                      : No. 487
                                            :
REAPPOINTMENT TO CRIMINAL                   : CRIMINAL PROCEDURAL RULES
PROCEDURAL RULES COMMITTEE                  :
                                              DOCKET




                                         ORDER


PER CURIAM


         AND NOW, this 12th day of April, 2017, the Honorable Daniel J. Barrett, Bradford

County, is hereby reappointed as a member of the Criminal Procedural Rules

Committee for a term of three years, commencing July 1, 2017.
                    IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : NO. 267
                                          :
REAPPOINTMENT TO APPELLATE                : APPELLATE COURT RULES DOCKET
COURT PROCEDURAL RULES                    :
COMMITTEE                                 :




                                        ORDER


PER CURIAM


         AND NOW, this 12th day of April, 2017, Carrie L. Allman, Esquire, Montgomery

County, is hereby reappointed as a member of the Appellate Court Procedural Rules

Committee for a term of three years, commencing July 1, 2017.